DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 02/09/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 02/09/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 recites the limitation "the shifting unit" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claims 12 is rejected as being dependent on claim 11.
Examiner suggests amending “the shifting unit” to “the shifting control unit”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu (US 2021/0144291 A1) in view of Yamazaki et al. (US 2010/0079825 A1).

Regarding claim 1, Akamatsu teaches an image capturing apparatus (Akamatsu, Fig. 2) comprising: 
an image sensor in which a plurality of pixels are arranged, wherein the plurality of pixels output signals based on light flux that has passed through an imaging optical system (Akamatsu, Fig. 2, Imaging element 41, Figs. 3-4, Paragraph 0061-0063, Fig. 5, pixels 10 and phase-difference pixels 20, Paragraphs 0050, 0054 and 0091, The pixels 10 may be considered to be the plurality of pixels when contrast focus detection is performed. The phase-difference pixels 20 may be considered to be the plurality of pixels when phase-difference focus detection is performed.); and
a shifting control unit that controls to shift an incident position of the light flux on the image sensor (Akamatsu, Paragraph 0113, “a piezoelectric device may be used to minutely vibrate the imaging element 4, thereby achieving a lowpass filter effect. Alternatively, the lowpass filter effect may be achieved by moving at least some lenses of the lens unit 1”); 
wherein the shifting control unit controls to perform periodic drive of shifting the incident position during a charge accumulation period in the image sensor for acquiring the signals (Akamatsu, Fig. 18, Paragraphs 0108 and 0113, A low-pass filter effect is applied during a charge accumulation period (exposure time) for the focus detection 
wherein each unit is implemented by one or more processors, circuitry or a combination thereof (Akamatsu, Fig. 2, Paragraph 0048).
However, Akamatsu does not teach the shifting control unit shifts the incident position by a predetermined distance in a predetermined direction nor wherein the periodic drive is to shift the incident position so that the incident position at an end of the charge accumulation period differs from the incident position at a start of the charge accumulation period by the predetermined distance.
In reference to Yamazaki et al. (hereafter referred as Yamazaki), Yamazaki teaches a shifting control unit (Yamazaki, Fig. 13, Control unit 30) shifts the incident position by a predetermined distance in a predetermined direction (Yamazaki, Figs 14a and 15, Paragraphs 0091, 0097 and 0122, The predetermined distance is the distance between the starting and ending location. The predetermined direction is the direction from the starting to ending location (horizontal).); and 
wherein the periodic drive is to shift the incident position so that the incident position at an end of the charge accumulation period differs from the incident position at a start of the charge accumulation period by the predetermined distance (Yamazaki, Fig. 15, Paragraphs 0097 and 0122, The initial position is (1,1)  and the end position is (0,1).).
These arts are analogous since they are both related to imaging devices and low-pass filtering image signals. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to 
Claim 16 is rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the shifting unit moves the image sensor in a plane orthogonal to an optical axis of the imaging optical system (Yamazaki, Figs. 13-15, Paragraphs 0091-0092).

Regarding claim 4, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the shifting control unit controls to shift the incident position of the light flux so that the incident position reciprocates on the image sensor (Yamazaki, Figs. 13-15, Paragraphs 0091-0092, Examiner’s note: Reciprocate in this application appears to be defined to mean a "moving or shifting back and forth" as shown in Fig. 3 and Paragraph 0055 of applicant’s specification. For the purpose of prior art rejection, this definition will be used.").

Regarding claim 5, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 4 (see claim 4 analysis) further 
wherein an amplitude of the reciprocation is an integer multiple of the distance between the pixels of the image sensor corresponding to the signals used for the focus detection (Yamazaki, Fig. 14a, Akamatsu, Fig. 5, phase-difference pixels 20, The distance between pixels is two pixel pitches in phase-difference focusing. Akamatsu, Fig. 5, pixels 10, The distance between pixels is one pixel pitch in contrast focusing, Yamazaki shows a two pixel pitch amplitude in Fig. 14a.), and 
wherein the focus detection unit is implemented by one or more processors, circuitry or a combination thereof (Akamatsu, Fig. 2, Paragraph 0048).

Regarding claim 6, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis) further comprising a focus detection unit that performs focus detection using the signals (Akamatsu, Fig. 2, phase-difference focus detector 48, Paragraph 0054, contrast focus detector 49, Paragraph 0050, 0055 and 0091, The focus detection unit may be either the phase-difference focus detector, the contrast focus detector, or both.), 
wherein the pixels include focus detection pixels from which a pair of focus detection signals having parallax in the predetermined direction can be obtained as the signals based on a light flux passing though different pupil regions of the imaging optical system (Akamatsu, Figs. 3-4), 

wherein the focus detection unit is implemented by one or more processors, circuitry or a combination thereof (Akamatsu, Fig. 2, Paragraph 0048).

Regarding claim 8, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 6 (see claim 6 analysis), wherein the image sensor has a configuration in which a plurality of first focus detection pixels whose first portions are shielded from light and a plurality of second focus detection pixels whose second portions different from the first portions are shielded from light are discretely arranged in the plurality of pixels (Akamatsu, Figs. 3-5, Paragraphs 0061-0062)).

Regarding claim 9, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis) further comprising a focus detection unit that performs focus detection using the signals (Akamatsu, Fig. 2, phase-difference focus detector 48, Paragraph 0054, contrast focus detector 49, Paragraph 0050, 0055 and 0091, The focus detection unit may be either the phase-difference focus detector, the contrast focus detector, or both.), wherein 
the signals are image signals (Akamatsu, Paragraph 0055), 
the focus detection unit performs focus detection based on contrast of the image signals (Akamatsu, Paragraph 0055), and 

wherein the focus detection unit is implemented by one or more processors, circuitry or a combination thereof (Akamatsu, Fig. 2, Paragraph 0048).

Regarding claim 10, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein a maximum speed of the shift of the incident position of the light flux is determined by a weight of a member for shifting the incident position of the light flux (Yamazaki, Fig. 13, Inherently, the maximum speed of the fixed support board 41 driven by the actuators is physically limited by the weight of the fixed support board 41. That is, it is inherent that the maximum speed of an object being driven by an actuator is physically limited by the weight of the object that is being moved.).



Regarding claim 15, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the imaging optical system is detachable from the image capturing apparatus (Akamatsu, Paragraph 0114).

Regarding claim 17, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein a period of the periodic drive in the predetermined direction is twice or more of the charge accumulation period (Akamatsu, Fig. 18, Paragraph 0108, A period of the periodic drive is considered to be the time period between the phase-difference focus before full-press of the shutter button and the next focus detection operation after capture of the still image. The period is twice or more of the charge accumulation period. That is, while there are multiple shorter periods of the periodic drive before the full-press of the shutter button, the claimed “a period of the periodic drive” is the longer period from the time period between the phase-difference focus before full-press of the shutter button and the next focus detection operation after capture of the still image.).

Regarding claim 18, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the 

Regarding claim 19, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), further comprising a focus detection unit that performs focus detection using the signals (Akamatsu, Fig. 2, phase-difference focus detector 48, Paragraph 0054, contrast focus detector 49, Paragraph 0050, 0055 and 0091, The focus detection unit may be either the phase-difference focus detector, the contrast focus detector, or both.), 
wherein the predetermined distance is equal to or less than a distance between pixels of the image sensor corresponding to the signals used for the focus detection (Yamazaki, Fig. 14A, The predetermined distance (distance between the initial and end position) is one pixel pitch. Akamatsu, Fig. 5, The distance between phase pixels is two pixel pitches and the distance between image signal pixels is one pixel pitch. Therefore, the predetermined distance is equal to or less a distance between the pixels corresponding to the signals), and 
wherein the focus detection unit is implemented by one or more processors, circuitry or a combination thereof (Akamatsu, Fig. 2, Paragraph 0048).

.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu (US 2021/0144291 A1) in view of Yamazaki et al. (US 2010/0079825 A1) in further view of Miyahara (US 2013/0034345 A1).

Regarding claim 3, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis). However, the combination of Akamatsu and Yamazaki does not teach wherein the shifting control unit moves an image stabilization lens included in the imaging optical system in a plane orthogonal to an optical axis of the imaging optical system.
In reference to Miyahara, Miyahara teaches a shifting control unit moves an image stabilization lens included in the imaging optical system in a plane orthogonal to an optical axis of the imaging optical system (Miyahara, Fig. 2, Paragraphs 0020 and 0027).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu (US 2021/0144291 A1) in view of Yamazaki et al. (US 2010/0079825 A1) in view of Yamamoto (US 2016/0006937 A1) in further view of Miyahara (US 2013/0034345 A1).

Alternatively, regarding claim 3, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis). However, the combination of Akamatsu and Yamazaki does not teach wherein the shifting control unit moves an image stabilization lens included in the imaging optical system in a plane orthogonal to an optical axis of the imaging optical system.
In reference to Yamamoto, Yamamoto teaches wherein a shifting control unit moves a lens included in the imaging optical system in a plane orthogonal to an optical axis of the imaging optical system (Yamamoto, Paragraph 0046).
These arts are analogous since they are both related to imaging devices and low-pass filtering image signals. Therefore, it would have been obvious to one of 
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Akamatsu and Yamazaki with the teaching of shifting a lens or both the lens and image sensor to produce the low-pass filter effect as seen in Yamamoto since it is a known alternative to produce the low-pass filter effect and would provide similar and expected results of low-pass filtering the image signals.
However, the combination of Akamatsu, Yamazaki and Yamamoto does not teach the lens is an image stabilization lens. 
In reference to Miyahara, Miyahara teaches shifting unit moves an image stabilization lens included in the imaging optical system in a plane orthogonal to an optical axis of the imaging optical system (Miyahara, Fig. 2, Paragraphs 0020 and 0027).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Akamatsu, Yamazaki and Yamamoto with the an image stabilization lens and method of .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu (US 2021/0144291 A1) in view of Yamazaki et al. (US 2010/0079825 A1) in further view of Uchida (US 2016/0316158 A1).

Regarding claim 7, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 6 (see claim 6 analysis). However, the combination of Akamatsu and Yamazaki does not teach wherein each of the focus detection pixels of the image sensor includes a microlens and a plurality of photoelectric conversion portions.
In reference to Uchida, Uchida teaches wherein each of a focus detection pixels of an image sensor (Uchida, Fig. 2, Paragraph 0037-0038) includes a microlens (Uchida, Fig. 3, Microlens 202) and a plurality of photoelectric conversion portions (Uchida, Figs, 3 and 6, PDs 401a and 401b, Paragraph 0041).
These arts are analogous since they are all related to imaging devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Akamatsu and Yamazaki with the image sensor configuration as seen in Uchida.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu (US 2021/0144291 A1) in view of Yamazaki et al. (US 2010/0079825 A1) in further view of Yamamoto (US 2016/0094767 A1).

Regarding claim 11, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis). However, the combination of Akamatsu and Yamazaki does not teach further comprising: a detection unit that detects shake; and a calculation unit that calculates a correction amount for shifting the incident position of the light flux on the image sensor so as to cancel the shake detected by the detection unit, wherein the shifting unit shifts the incident position of the light flux based on a value obtained by adding the correction amount to the predetermined distance and wherein each unit is implemented by one or more processors, circuitry or a combination thereof.
In reference to Yamamoto (US 2016/0094767 A1, hereafter referred as Yama2), Yama2 teaches a detection unit that detects shake (Yama2, Paragraph 0027, “detecting 
a calculation unit that calculates a correction amount for shifting the incident position of the light flux on the image sensor so as to cancel the shake detected by the detection unit (Yama2, Fig. 1, first drive signal generator 32, Paragraph 0036), 
wherein the shifting unit shifts the incident position of the light flux based on a value obtained by adding the correction amount to a predetermined distance (Yama2, Fig. 4, Paragraphs 0032, 0034, 0038 and 0041, The correction amount from the first drive signal generator 32 and the second drive signal generator 33 are added. The second drive signal shifts the incident position of the light flux by a predetermined distance to produce a low-pass filter effect.) and 
wherein each unit is implemented by one or more processors, circuitry or a combination thereof (Yama2, Fig. 1).
These arts are analogous since they are all related to imaging devices and low-pass filtering image signals. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Akamatsu and Yamazaki with the additional method of shifting the incident position of the light flux based shake detection as seen in Yama2 to correct the image for shake and provide a stabilized image.

Regarding claim 12, the combination of Akamatsu, Yamazaki and Yama2 teaches the image capturing apparatus according to claim 11 (see claim 11 analysis), wherein the direction of the shift of the predetermined distance controlled by the shifting .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu (US 2021/0144291 A1) in view of Yamazaki et al. (US 2010/0079825 A1) in further view of Kitagawa (US 2019/0007617 A1).

Regarding claim 13, the combination of Akamatsu and Yamazaki teaches the image capturing apparatus according to claim 1 (see claim 1 analysis) further comprising a display control unit that controls to display an image on a display device based on a signal obtained from the image sensor, and wherein the display control unit is implemented by one or more processors, circuitry or a combination thereof (Akamatsu, Fig. 2, liquid crystal display unit 5, Paragraph 0052). 
However, the combination of Akamatsu and Yamazaki does not teach wherein the display control unit performs display control by moving a display position of the image in a direction in which it is possible to cancel a shift of a subject image on the image sensor caused by shifting the incident position of the light flux.

These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Akamatsu and Yamazaki with the method of performing image stabilization correction (Kitagawa, Paragraph 0047, correction by shifting the imaging unit) and controlling a display position as seen in Kitagawa allow the device to correct for hand/camera shake and to relax shake of an image caused by a reset operation using optical correction unit (Kitagawa, Paragraphs 0003 and 0007-0008).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu (US 2012/0144291 A1) in view of Yamazaki et al. (US 2010/0079825 A1) in further view of Miyahara (US 2013/0034345 A1) in further view of Kitagawa (US 2019/0007617 A1).

Alternatively, regarding claim 13, the combination of Akamatsu, Yamazaki and Miyahara the image capturing apparatus according to claim 3 (see claim 3 analysis) 
However, the combination of Akamatsu, Yamazaki and Miyahara does not teach wherein the display control unit performs display control by moving a display position of the image in a direction in which it is possible to cancel a shift of a subject image on the image sensor caused by shifting the incident position of the light flux by the shifting unit.
 In reference to Kitagawa, Kitagawa teaches wherein the display control unit performs display control by moving a display position (Kitagawa, Fig. 2, Frame G) of the image in a direction in which it is possible to cancel a shift of a subject image on the image sensor caused by shifting the incident position of the light flux by the shifting unit (Kitagawa, Fig. 2, Paragraphs 0055-0059, Frame G is shifted to cancel the shift cause by moving the lens.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Akamatsu, Yamazaki and Miyahara with the method of performing image stabilization correction and controlling a display position as seen in Kitagawa to relax shake of an image caused by a reset operation using optical correction unit (Kitagawa, Paragraphs 0007-0008).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                     

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698